DETAILED ACTION
The following is a Final office action in response to communications received on 11/22/2022.  Claim 1 has been amended.  Claims 9-12 were previously withdrawn.  Currently, claims 1-8 are pending and examined below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCullough (U.S. Patent No. 702, 237).
Regarding claim 1, McCullough discloses a foldable building system (Figs. 1-2 and 5) comprising a base (1); a pair of side walls (3, 29), each of the side walls coupled to the base, wherein each of the side walls can be reversibly folded in onto the base; and a pair of roof panels (9, 14), each roof panel coupled to one of the side walls.
Regarding claim 7, McCullough discloses the foldable building system (Figs. 1-2 and 5) is configured to move between a folded configuration (Fig. 5) to a built configuration (Fig. 1) without uncoupling the side wall from the base or uncoupling the roof panels from the side walls.
Regarding claim 8, McCullough discloses the foldable building system is configured to move between a built configuration (Fig. 1) to a folded configuration (Fig. 5) without uncoupling the side wall from the base or uncoupling the roof panels from the side walls.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muir (U.S. Patent No. 7,647,731).
Regarding claim 1, Muir discloses a foldable building system (Figs. 1A and 7) comprising a base (3); a pair of side walls (4, 5), each of the side walls coupled to the base, wherein each of the side walls can be reversibly folded in onto the base; and a pair of roof panels (7), each roof panel coupled to one of the side walls.
Regarding claim 2, Muir discloses four corner members (corner post approximate 2) coupled to the base, each corner member comprising a slot positioned above a floor plane of the base and orthogonal to the floor plane of the base (Figs.3-6).  
Regarding claim 7, Muir discloses the foldable building system is configured to move between a folded configuration to a built configuration without uncoupling the side wall from the base or uncoupling the roof panels from the side walls (Figs. 1A-7).
Regarding claim 8, Muir discloses the foldable building system is configured to move between a built configuration to a folded configuration without uncoupling the side wall from the base or uncoupling the roof panels from the side walls (Figs. 1A-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muir (U.S. Patent No. 7,647,731) in view of Krohn (U.S. Patent No. 7, 882, 973).
Regarding claim 3, Muir discloses the “slots” as set forth above, but does not distinctly disclose a pair of pins configured to engage the slots at opposite corners of the base, the pair of pins integrated into the side wall and positioned distal to each other.  However, Krohn teaches that it is known to have a foldable structure (Figs. 1-4 and 6) having a base and vertical wall, wherein the verticals are connected to the base and rotated to and from via slots (84) and pins (86) integrated into the walls at opposite each corner of the base.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have incorporated the use of pins and slots to allow for an alternative method of the folding and unfolding of the walls as well as securing them in place. 
Regarding claim 4, Krohn further teaches the pins are configured to couple the side walls to the base (Col. 8, lines 26-28).
Regarding claim 5, Kronh further teaches the pins (86) as set forth above are permanently engaged within the slots whereby the side wall cannot be uncoupled from the base (Figs. 1-4 and 6).
Regarding claim 6, Kronh further teaches the pins (86) being configured to move up and down in the slots and are configured to rotate within the slots (Fig. 6; Col. 7, lines 40-45).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633